     Case 5:19-cv-00674-PJW Document 24 Filed 05/15/20 Page 1 of 1 Page ID #:773



 1
 2
 3
 4
                                                                      JS-6
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA
10   GISELA O.,                                   )   Case No. ED CV 19-674-PJW
                                                  )
11                  Plaintiff,                    )
                                                  )   J U D G M E N T
12          v.                                    )
                                                  )
13   ANDREW M. SAUL,                              )
     COMMISSIONER OF THE                          )
14   SOCIAL SECURITY ADMINISTRATION,              )
                                                  )
15                  Defendant.                    )
                                                  )
16
17          In accordance with the Memorandum Opinion and Order filed
18   herewith,
19          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is affirmed and this action is
21   dismissed with prejudice.
22
            DATED:        May 15, 2020
23
24
25                                             PATRICK
                                                ATRICK J.
                                                       J WALSH
                                               UNITED STATES MAGISTRATE JUDGE
26
27
28   O:\PJW\ECF Ready\Judgment.wpd
